Case 2:19-cr-00295-GMN-NJK Document 183 Filed 01/13/21 Page 1 of 3

 

 

 

 

oO on nN DB Oo BP W NY &

i) NH HO NH NH NHB NO KF KF KF Fe Fe RP REPO eel le

 

 

 

 

 

 

 

 

 

 

 

 

 

Lo
"FILED RECEIVED
———— ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD
AN 13 Goal
CLERK US DISTRICT COU
DISTRICT OF ver?
BY: \—Deruty
CL
UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
UNITED STATES OF AMERICA, 2:19-CR-295-GMN-NJK
Plaintiff, Final Order of Forfeiture
V.
ANDREA BURROW,
Defendant.
The United States District Court for the District of Nevada entered a Preliminary
Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2); 18 U.S.C. §

981(a)(1)(C) with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(p) based upon the plea of guilty
by Andrea Burrow to the criminal offense, forfeiting the property and imposing an in
personam criminal forfeiture money judgment set forth in the Plea Agreement, the Bill of

Particulars, and the Forfeiture Allegation of the Criminal Indictment and shown by the

United States to have the requisite nexus to the offense to which Andrea Burrow pled guilty.

Criminal Indictment, ECF No. 1; Bill of Particulars, ECF No. 99; Change of Plea, ECF No.

127; Plea Agreement; ECF No. 128; Preliminary Order of Forfeiture, ECF No. 129.

This Court finds that on the government’s motion, the Court may at any time enter
an order of forfeiture or amend an existing order of forfeiture to include subsequently
located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and
32.2(b)(2)(C).

The in personam criminal forfeiture money judgment amount of $272,000 complies

with Honeycutt v. United States, 137 S. Ct. 1626 (2017).
///

 
 

 

o eo NH DO WH RF WD HH

bh bw Ww Wb bh ND NH HD NO HK - KF FR FP RP Fr FEF RF
oN A UN BP WO NYO YK TD HO WON DN Ff W NY KF OS

 

 

Case 2:19-cr-00295-GMN-NJK Document 183 Filed 01/13/21 Page 2 of 3

 

This Court finds the United States published the notice of forfeiture in accordance
with the law via the official government internet forfeiture site, www.forfeiture.gov,
consecutively from August 19, 2020, through September 17, 2020, notifying all potential
third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF
No. 143-1, p. 5-7.

On September 21, 2020, the United States Marshals Service attempted to personally
serve Ashley Burrow with copies of the Preliminary Order of Forfeiture and the Notice. She
was not at the address provided. Notice of Filing Service of Process — Personal Service, ECF
No. 144.

On October 6, 2020, the United States Marshals Service personally served Ashley
Burrow with copies of the Preliminary Order of Forfeiture and the Notice. Notice of Filing
Service of Process — Personal Service, ECF No. 146.

On October 6, 2020, the United States Marshals Service attempted to personally
serve Marvel Warren with copies of the Preliminary Order of Forfeiture and the Notice.
Notice of Filing Service of Process — Personal Service, ECF No. 147.

This Court finds no petition was filed herein by or on behalf of any person or entity
and the time for filing such petitions and claims has expired.

This Court finds no petitions are pending with regard to the predexty named herein
and the time for presenting such petitions has expired.

THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
all possessory rights, ownership rights, and all rights, titles, and interests in the property
hereinafter described are condemned, forfeited, and vested in the United States:

1. $180,610 in United States currency seized from defendant’s safety deposit box at

Bank of America on February 21, 2018; and
2. $57,111 in United States currency seized from defendant’s residence at 8236
Sierra Cascade Court, Las Vegas, NV 89117, on February 21, 2018
(all of which constitutes property);
///

 
 

 

 

oOo DON DO WH PP WD NH

db NO WH bb Wb HO NH NHN NO KR KH KR RP KF KF KF KF FSF
oN AO NHN eR WD NO KH TODO ODO ON Do ao FF wD] NY KF SO

 

 

Case 2:19-cr-00295-GMN-NJK Document 183 Filed 01/13/21 Page 3 of 3

 

 

and that the United States recover from Andrea Burrow the in personam criminal
forfeiture money judgment of $272,000, not to be held jointly and severally liable with any
codefendants, the collected money judgment amount between the codefendants is not to
exceed $9,000,000, and that the property will be applied toward the payment of the money
judgment; and

the forfeiture of the money judgment and the property is imposed pursuant to Fed.
R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §
981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. § 853(p); and 21 U.S.C. § 853(n)(7); that
the money judgment shall be collected; and that the property and the collected amount shall
be disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all
forfeited funds, including but not limited to, currency, currency equivalents, certificates of
deposit, as well as any income derived as a result of the government’s management of any
property forfeited herein, and the proceeds from the sale of any forfeited property shall be
disposed of according to law.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send
copies of this Order to all counsel of record and three certified copies to the United States

Attorney’s Office, Attention Asset Forfeiture Unit.

Dated: Linsey ae) 202/(

 

GLORIA M/INAVARRO
UNITED STATES DISTRICT JUDGE

 
